[MIDDLEBURG FINANCIAL CORPORATION LETTERHEAD] December 3, 2010 Mr. Mark Webb Legal Branch Chief Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Middleburg Financial Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 17, 2010 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Filed May 17, 2010 Form 10-Q for Fiscal Quarter Ended June 30, 2010 Filed August 9, 2010 Form 10-Q for Fiscal Quarter Ended September 30, 2010 Filed November 9, 2010 File No. 0-24159 Dear Mr. Webb: Middleburg Financial Corporation (the “Company”) has received via fax your letter dated December 2, 2010 containing comments on the Company’s above-referenced Annual Report on Form 10-K for the year ended December 31, 2009 and Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010, June 30, 2010, and September 30, 2010. As discussed with Lindsay McCord of your office on December 2, 2010, we intend to provide our responses on or before January 5, 2011. Please call me at (540) 687-4816 or e-mail me at rmehra@middleburgbank.com with any questions. Sincerely, /s/ Raj Mehra Raj Mehra Executive Vice President and Chief FinancialOfficer
